Exhibit 10.20

 



 

Upstream Worldwide, Inc.

200 E. Broward Blvd, Suite 1200

Ft. Lauderdale, Florida 33301

 

March 22, 2012

 

Fort Knox Recycling, LLC

200 E. Broward Blvd, Suite 1200

Ft. Lauderdale, Florida 33301

Attn: Daniel Brauser, Manager

 

Re:      Software License Amendment

 

Dear Mr. Brauser:

 

This letter agreement amends our Software License Agreement dated July 7, 2012
(the “License Agreement”) by increasing the term from 12 months to 10 years. All
other terms and conditions of the License Agreement shall remain in full force
and effect.

 

Please sign below acknowledging your acceptance to the amended term above.

 

  Sincerely yours,       /s/ Douglas Feirstein   Douglas Feirstein   Chief
Executive Officer

 

AGREED AND ACCEPTED:

 

Fort Knox Recycling, LLC

 



By:  /s/ Daniel Brauser     Daniel Brauser, Manager  



  

 

 

